Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
William G. Dotzman, D.O., ) Date: January 29, 2007

)
Petitioner, )
)

-V.- ) Docket No. C-06-488

) Decision No. CR1560
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude William G. Dotzman
(Petitioner), from participating in the Medicare, Medicaid, and all other federal health
care programs until he regains his license to practice osteopathic medicine in the state of
Florida. I base my decision on the applicable law and regulations, the documentary
evidence of record, and the arguments presented before me.

PROCEDURAL BACKGROUND

By letter dated February 28, 2006, the I.G. notified Petitioner that he was being excluded
from participation in the Medicare, Medicaid, and all federal health care programs as
defined in section 1128B(f) of the Social Security Act (Act). The I.G. informed
Petitioner that his exclusion was imposed under section 1128(b)(4) of the Act, because his
license to practice medicine or provide health care as an osteopathic physician was
suspended or otherwise lost, or was surrendered while a formal disciplinary proceeding
was pending before the Florida Board of Osteopathic Medicine, for reasons bearing on
his professional competence, professional performance, or financial integrity. I.G.
Exhibit 1.
2

Following a telephone prehearing conference held on August 8, 2006, I issued an Order
establishing briefing deadlines. Pursuant to that Order, the I.G. filed his brief on
September 8, 2006, accompanied by two proposed exhibits. These have been entered into
the record as I.G. Exhibits (Exs.) 1-2, without objection. Petitioner’s response brief was
due on or before October 10, 2006. Petitioner failed to file his brief. Consequently, I
issued an Order on November 30, 2006, advising Petitioner that if he failed to submit a
response brief within 10 days of the date of my Order I would close the record and issue a
decision without the benefit of his argument. Petitioner failed to respond to my Order by
filing a response brief or request additional time to do so. Thus, I am closing the record
and issuing my decision without the benefit of his argument. Furthermore, inasmuch as
there are no issues of material fact in controversy summary judgment is appropriate. See
Edmund B. Eisnaugle, D.O., DAB CR1010, (2003); Michele R. Rodney, DAB CR1332,
(2004); Ramona K. Alexander, DAB CR1334, (2005)

ISSUE

Whether the I.G. had a basis upon which to exclude Petitioner from participation in the
Medicare, Medicaid, and all federal health care programs, as defined in section 1128B(f)
of the Act.

APPLICABLE LAW AND REGULATIONS

Section 1128(b)(4)(A) of the Act authorizes the Secretary of Health and Human Services
(Secretary) to exclude an individual whose license to provide health care has been
tevoked or suspended by a State licensing authority, or who otherwise lost such a license
or the right to apply for or renew such a license, for reasons bearing on that individual’s
professional competence, professional performance, or financial integrity. According to
section 1128(c)(3)(E) of the Act, the minimum term of exclusion of an individual who is
excluded pursuant to section 1128(b)(4) must be coterminous with the term of loss,
suspension, or revocation of that individual's license to provide health care.

Under Section 1128(b) of the Act, the Secretary may exclude individuals from receiving
payment for services that would otherwise be reimbursable under Medicare, Medicaid, or
other federal health care programs.

The Act defines “[f]ederal health care program” as “any plan or program that provides
health benefits, whether directly, through insurance, or otherwise, which is funded
directly, in whole or in part, by the United States Government . . .; or any State health care
program, as defined in section 1128(h).” Act, section 1128B(f).
3

The regulations promulgated at 42 C.F.R. §§ 1001.501 and 1001.1901(b) mirror the
statutory measures set forth in the Act. Pursuant to 42 C.F.R. § 1001.2007, an individual
or entity excluded under section 1128(b)(4) of the Act may file a request for a hearing
before an administrative law judge.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. By letter dated February 28, 2006, the I.G. notified Petitioner that he was being
excluded from participation in Medicare, Medicaid, and all other federal health
care programs pursuant to section 1128(b)(4) of the Act, based on the suspension
of his license to practice medicine by the Florida Board of Osteopathic Medicine,
for reasons bearing on his professional competence, professional performance, or
financial integrity, until he regained his license as a medical doctor in the state of
Florida. I.G. Ex. 1.

2. Petitioner is an osteopathic physician who received a Florida license to practice
medicine on February 1, 2000. I.G. Ex. 2, at 5.

3. On April 13, 2005, the Florida Department of Health issued an Administrative
Complaint requesting that the Florida Board of Osteopathic Medicine discipline
Petitioner, after the Florida Department of Health determined that he was unable to
practice medicine with reasonable skill and safety due to alcohol and cocaine
dependence. I.G. Ex. 2, at 12.

4. Although served with the Florida Department of Health Administrative Complaint,
Petitioner failed to respond or otherwise dispute the facts therein alleged, thereby
waiving his right to a hearing. I.G. Ex. 2, at 1.

5. On September 20, 2005, the Florida Board of Osteopathic Medicine considered the
findings and recommendations of the Florida Department of Health. I.G. Ex. 2, at
2.

6. The following undisputed facts related to Petitioner’s alcohol and cocaine
dependence supported the Florida Board of Osteopathic Medicine’s decision to
suspend his license:

(a) Petitioner was convicted of driving under the influence of alcohol and
failed to report the judgment of guilt as required by section 456.072(1)(w),
Florida Statutes (2004). I.G. Ex. 2, at 13.
4

(b) On at least one occasion, Petitioner smelled of alcohol at work, an
incident which coupled with the driving under the influence of alcohol
conviction, prompted his supervisor to notify the Professionals Resource
Network. I.G. Ex. 2, at 6.

(c) Petitioner was diagnosed with alcohol and cocaine dependence by the
Health Care Connection of Tampa. I.G. Ex. 2, at 8-9.

(d) Petitioner was diagnosed with alcohol abuse and anxiety disorder by
Turning Point of Tampa, Inc., residential treatment program. I.G. Ex. 2, at
9-10.

(e) Petitioner was diagnosed with cocaine dependence by the Professionals
Resource Network. I.G. Ex. 2, at 8-9.

(f) Petitioner admitted to alcohol and cocaine abuse. I.G. Ex. 2, at 12.

(g) Petitioner returned to work at a different location without notifying the
Department of Health that he had changed his place of practice, and without
clearance from the Professionals Resource Network. I.G. Ex. 2, at 14.

(h) Professionals Resource Network found that Petitioner was unfit to
practice his profession with reasonable skill and safety as a result of his
failure to comply with treatment recommendations, his continuing to ingest
alcohol, and his refusal to sign a contract to be monitored by the
Professionals Resource Network. I.G. Ex. 2, at 12.

On September 20, 2005, the Florida Board of Osteopathic Medicine approved and
adopted the findings of the Florida Department of Health. I.G. Ex. 2, at 2.

On September 20, 2005, the Florida Board of Osteopathic Medicine reprimanded

Petitioner, and suspended his license to practice osteopathic medicine for a period
of two years, to be reinstated upon showing the ability to practice medicine safely,
followed by a five-year period of probation. I.G. Ex. 2, at 1-3.

The Florida Board of Osteopathic Medicine is a state licensing authority within the
meaning of section 1128(b)(4)(A) of the Act.
10.

11.

12.

13,

14.

15.

5

Petitioner’s exclusion under section 1128(b)(4)(A) of the Act is based on a state
licensing authority’s suspension of Petitioner’s license for reasons bearing on his
professional competence and professional performance.

The I.G. has the authority to exclude Petitioner from participation in Medicare,
Medicaid, and all federal health care programs based on the circumstances of this
case.

An individual excluded under section 1128(b)(4) of the Act must be excluded for
no less than the period during which the individual’s license to provide health care
has been revoked, suspended, or surrendered. Act, section 1128(c)(3)(E); 42
CFR. § 1001.501(b)(1).

Where the I.G. imposes an exclusion for a period that is concurrent with a sanction
imposed by a state licensing authority, there is no issue as to the reasonableness of
the length of the exclusion as it is the minimum period permitted by law.

The I.G. has no discretion to impose an exclusion that is shorter than the period for
which Petitioner’s license is suspended by a state licensing authority.

Because Petitioner lost his license to practice medicine in Florida, the Act requires
that the period of exclusion will not be less than the period during which the
license to practice medicine in that State was lost. Therefore, Petitioner is required
to obtain from the Florida licensing authority the same type of license that he lost
before he can be considered for reinstatement as a participant in Medicare,
Medicaid, and other federal health care programs. The period of exclusion will not
be affected by obtaining a license to practice medicine in another state.

CONCLUSION

It is my decision that the I.G. was authorized to exclude Petitioner pursuant to

section 1128(b)(4) of the Act. Additionally, I conclude that the indefinite period of
exclusion imposed by the I.G. is the minimum period mandated by section 1128(c)(3)(E)
of the Act

/s/

Jose A. Anglada
Administrative Law Judge
a e e

C DEPARTMENT OF HEALTH & HUMAN SERVICES Office of the Secretary

Departmental Appeals Board, MS6132

JAN 29 2007 Civil Remedies Division

330 Independence Avenue, S.W.
Cohen Building, Room G-644
Washington, D.C. 20201

CERTIFIED MAIL -- RETURN RECEIPT REQUESTED

William G. Dotzman, D.O.
2392 Oakbend Drive, Apt. 1228
Palm Harbor, Florida 36483

and

Arianne Callender, Esq.

Senior Counsel

Office of Counsel to the Inspector General
330 Independence Avenue, S.W.

Cohen Building, Room 5527

Washington, D.C. 20201

Re: William G. Dotzman, D.O.., Petitioner, v, The
Inspector General.
Docket No. C-06-488
Decision No. CR1560

Dear Mr. Dotzman and Ms. Callender:

Enclosed is your copy of the decision of Administrative Law Judge José A. Anglada in
the above case. If the decision is adverse to you, and you wish to appeal, your appeal
should be sent to the Appellate Division of the Departmental Appeals Board.

In your notice of appeal, you should identify (by number) each finding of fact and
conclusion of law with which you take exception and state why you think the
administrative law judge was wrong, or any other reasons for your appeal. Where your
reasons are supported by the record, you must cite each part of the record that you want
the Board to consider, identifying the document and page number. Also, you must cite
the particular sections or subsections of statutes, regulations, or other authorities on which
you rely. If you are presenting arguments previously relied upon, set them out again in
your brief; it is not enough to incorporate by reference your brief(s) before the judge. Do
not submit exhibits which were submitted to the judge; the record contains all exhibits
which were offered, even if the judge rejected them.

FILE COPY
@ ; @
You will find the procedures for appeal at 42 C.F.R. § 1005.21 (1992). The form, filing
and service of such an appeal should follow the criteria established at 42 C.F.R. §
1005.21 as reflected in the Board’s guidelines (copy enclosed for Petitioner, available
also online at www.hhs.gov/dab/guidelines/procedures.html). If you have any questions,
please call Carolyn Reines-Graubard (her number is (202) 565-0116).

The Appellate Division will notify you that it has received an appeal.

If you are the party filing an appeal, it is your obligation to serve the other party with a
copy of the appeal. 42 C.F.R. § 1005.21(b). If you are the other party, you have 30 days
from receipt of an appeal to submit a brief in opposition. 42 C.F.R. § 1005.21(c).

By direction of the Administrative
Law Judge.

. .

Oliver A. Potts
Chief, Civil Remedies Division

Enclosures

ce: Exclusion Staff
Office of Investigation, OIG
7500 Security Boulevard
Room N2-01-26

Baltimore, Maryland 21244-1850
